Exhibit 10.2

GUARANTY AND SECURITY AGREEMENT

This GUARANTY AND SECURITY AGREEMENT (as amended, restated, modified or
otherwise supplemented from time to time, this “Agreement”), dated as of August
1, 2019, by and among the Persons listed on the signature pages hereof as
“Grantors” and those additional entities that hereafter become parties hereto by
executing the form of Joinder attached hereto as Annex 1 (each, a “Grantor” and
collectively, the “Grantors”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (“Wells Fargo”), in its capacity as administrative
agent for each member of the Lender Group and the Bank Product Providers (in
such capacity, together with its successors and assigns in such capacity,
“Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement, of even date herewith (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among Infinera Corporation, a Delaware corporation
(“Infinera”), and those additional entities that hereafter become parties
thereto as Borrowers in accordance with the terms thereof by executing the form
of Joinder attached thereto as Exhibit J-1 (each, a “Borrower” and individually
and collectively, jointly and severally, the “Borrowers”), the lenders
identified on the signature pages thereof (each of such lenders, together with
its successors and permitted assigns, is referred to hereinafter as a “Lender”
and, collectively, the “Lenders”), and Agent, the Lender Group has agreed to
make certain financial accommodations available to Borrowers from time to time
pursuant to the terms and conditions thereof;

WHEREAS, Agent has agreed to act as agent for the benefit of the Lender Group
and the Bank Product Providers in connection with the transactions contemplated
by the Credit Agreement and this Agreement;

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents and to extend the Loans thereunder, to induce the
Bank Product Providers to enter into the Bank Product Agreements, and to induce
the Lender Group and the Bank Product Providers to make financial accommodations
to Borrowers as provided for in the Credit Agreement, the other Loan Documents
and the Bank Product Agreements, (a) each Grantor (other than any Borrower) has
agreed to guaranty the Guarantied Obligations, and (b) each Grantor has agreed
to grant to Agent, for the benefit of the Lender Group and the Bank Product
Providers, a continuing security interest in and to the Collateral in order to
secure the prompt and complete payment, observance and performance of, among
other things, the Secured Obligations; and

WHEREAS, each Grantor (other than any Borrower) is an Affiliate or a Subsidiary
of each Borrower and, as such, will benefit by virtue of the financial
accommodations extended to Borrowers by the Lender Group.

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

1.    Definitions; Construction.

(a)    All initially capitalized terms used herein (including in the preamble
and recitals hereof) without definition shall have the meanings ascribed thereto
in the Credit Agreement. Any terms



--------------------------------------------------------------------------------

(whether capitalized or lower case) used in this Agreement that are defined in
the Code (including, without limitation, Account, Chattel Paper, Commercial Tort
Claims, Deposit Account, Drafts, Documents, Equipment, Farm Products, Fixtures,
General Intangibles, Inventory, Investment Property, Instruments, Letters of
Credit, Letter of Credit Rights, Payment Intangible, Promissory Notes, Proceeds,
Securities Account and Supporting Obligations) shall be construed and defined as
set forth in the Code unless otherwise defined herein or in the Credit
Agreement; provided, that to the extent that the Code is used to define any term
used herein and if such term is defined differently in different Articles of the
Code, the definition of such term contained in Article 9 of the Code shall
govern. In addition to those terms defined elsewhere in this Agreement, as used
in this Agreement, the following terms shall have the following meanings:

(i)    “Account Debtor” means any Person obligated on an Account or other
Receivable.

(ii)    “Activation Instruction” has the meaning specified therefor in
Section 7(g)(ii) hereof.

(iii)    “Agent” has the meaning specified therefor in the preamble to this
Agreement.

(iv)    “Agreement” has the meaning specified therefor in the preamble to this
Agreement.

(v)    “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s
business operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).

(vi)    “Borrower” and “Borrowers” have the respective meanings specified
therefor in the recitals to this Agreement.

(vii)    “Cash Dominion Event” means the occurrence of either of the following:
(A) the occurrence and continuance of any Event of Default, or (B) Excess
Availability is less than the greater of (x) 15% of the lesser of (1) the
Borrowing Base and (2) the Maximum Revolver Amount, and (y) $10,000,000 for
three consecutive Business Days.

(viii)    “Cash Dominion Period” means the period commencing after the
occurrence of a Cash Dominion Event and continuing until the date when (A) no
Event of Default shall exist and be continuing, and (B) Excess Availability is
greater than the greater of (x) 15% of the lesser of (1) the Borrowing Base and
(2) the Maximum Revolver Amount, and (y) $10,000,000 for 30 consecutive days.

(ix)    “Code” means the New York Uniform Commercial Code, as in effect from
time to time; provided, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.

(x)    “Collateral” has the meaning specified therefor in Section 3 hereof.

 

2



--------------------------------------------------------------------------------

(xi)    “Collection Account” means a Deposit Account of a Grantor which is used
exclusively for deposits of collections and proceeds of Collateral and not as a
disbursement or operating account upon which checks or other drafts may be
drawn.

(xii)    “Commercial Tort Claims” means commercial tort claims (as that term is
defined in the Code), and includes those commercial tort claims listed on
Schedule 5 to the Security Agreement Disclosure Letter.

(xiii)    “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §
1 et seq.), as amended from time to time, and any successor statute.

(xiv)    “Controlled Account” has the meaning specified therefor in
Section 7(g)(i) hereof.

(xv)    “Controlled Account Agreements” means those certain cash management
agreements, in form and substance reasonably satisfactory to Agent, each of
which is executed and delivered by a Grantor, Agent, and one of the Controlled
Account Banks.

(xvi)    “Controlled Account Bank” has the meaning specified therefor in
Section 7(g)(i) hereof.

(xvii)    “Copyrights” means any and all rights of in any works of authorship,
including (A) copyrights and moral rights, (B) income, license fees, royalties,
damages, and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past, present, or future infringements
thereof, (D) the right to sue for past, present, and future infringements
thereof, and (E) all rights corresponding thereto throughout the world.

(xviii)    “Credit Agreement” has the meaning specified therefor in the recitals
to this Agreement.

(xix)    “Excluded Accounts” means (A) Deposit Accounts and Securities Accounts
with an aggregate amount on deposit therein of not more than $1,000,000 at any
one time for all such Deposit Accounts or Securities Accounts, or (B) Deposit
Accounts and Securities Accounts specially and exclusively used for payroll or
employee benefits, or (C) “zero balance accounts” (so long as any such zero
balance account is used solely for disbursements and not for collections of
payments from third parties).

(xx)    “Excluded Property” has the meaning specified therefor in Section 3
hereof.

(xxi)    “Excluded Swap Obligation” means, with respect to any Grantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Grantor of (including by virtue of the joint and several liability provisions of
Section 2.15 of the Credit Agreement with respect to any Grantor that is a
Borrower), or the grant by such Grantor of a security interest to secure, such
Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Grantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty of such Grantor or the grant of
such security interest becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such guaranty or security interest is or
becomes illegal.

 

3



--------------------------------------------------------------------------------

(xxii)    “Foreclosed Grantor” has the meaning specified therefor in
Section 2(i)(iv) hereof.

(xxiii)    “General Intangibles” means general intangibles (as that term is
defined in the Code), and includes payment intangibles, software, contract
rights, rights to payment, rights under Hedge Agreements (including the right to
receive payment on account of the termination (voluntarily or involuntarily) of
such Hedge Agreements), rights arising under common law, statutes, or
regulations, choses or things in action, goodwill, Intellectual Property,
Intellectual Property Licenses, purchase orders, customer lists, route lists,
rights to payment and other rights under any royalty or licensing agreements,
including Intellectual Property Licenses, infringement claims, monies due or
recoverable from pension funds, pension plan refunds, pension plan refund
claims, insurance premium rebates, tax refunds, and tax refund claims, interests
in a partnership or limited liability company which do not constitute a security
under Article 8 of the Code, and any other personal property other than
Commercial Tort Claims, money, Accounts, Chattel Paper, Deposit Accounts, goods,
Investment Property, Negotiable Collateral, and oil, gas, or other minerals
before extraction.

(xxiv)    “Grantor” and “Grantors” have the respective meanings specified
therefor in the preamble to this Agreement.

(xxv)    “Guarantied Obligations” means all of the Obligations (including any
Bank Product Obligations) now or hereafter existing, whether for principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), fees (including the fees
provided for in the Fee Letter), Lender Group Expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), or otherwise, and any and all reasonable expenses
(including reasonable and documented counsel fees and expenses) incurred by
Agent, any other member of the Lender Group, or any Bank Product Provider (or
any of them) in enforcing any rights under the any of the Loan Documents.
Without limiting the generality of the foregoing, Guarantied Obligations shall
include all amounts that constitute part of the Guarantied Obligations and would
be owed by any Borrower to Agent, any other member of the Lender Group, or any
Bank Product Provider but for the fact that they are unenforceable or not
allowable, including due to the existence of a bankruptcy, reorganization, other
Insolvency Proceeding or similar proceeding involving any Borrower or any
guarantor; provided that, anything to the contrary contained in the foregoing
notwithstanding, the Guarantied Obligations shall exclude any Excluded Swap
Obligation.

(xxvi)    “Guarantor” means each Grantor other than any Borrower.

(xxvii)    “Guaranty” means the guaranty set forth in Section 2 hereof.

(xxviii)    “Intellectual Property” means Patents, Copyrights, Trademarks, trade
secrets, know-how, inventions (whether or not patentable), algorithms, software
programs (including source code and object code), processes, product designs,
industrial designs, blueprints, drawings, data, customer lists, URLs and domain
names, specifications, documentations, reports, catalogs, literature, and any
other forms of technology or proprietary information of any kind, including all
rights therein and all applications for registration or registrations thereof.

(xxix)    “Intellectual Property Licenses” means, with respect to any Grantor or
IP Subsidiary, (A) any licenses or other similar rights provided to such Grantor
or IP Subsidiary in or with respect to Intellectual Property owned or controlled
by any other Person, and (B) any licenses or other similar rights provided to
any other Person in or with respect to Intellectual Property owned or controlled
by such Grantor or IP Subsidiary, in each case, including (x) any software
license agreements, and (y) the right to use any of the licenses or other
similar rights described in this definition in connection with the enforcement
of the Lender Group’s rights under the Loan Documents.

 

4



--------------------------------------------------------------------------------

(xxx)    “IP Subsidiary” means each of Xieon Networks S.a.r.l., Transmode
Systems AB, Coriant Oy, Coriant Communications Canada Ltd., and WiChorus, LLC.,
and any Subsidiary that owns any Patent where the use, sale, offer for sale, or
importation of the Inventory would infringe such Patent.

(xxxi)    “Joinder” means each Joinder to this Agreement executed and delivered
by Agent and each of the other parties listed on the signature pages thereto, in
substantially the form of Annex 1.

(xxxii)    “Lender” and “Lenders” have the respective meanings specified
therefor in the recitals to this Agreement.

(xxxiii)    “Negotiable Collateral” means letters of credit, letter-of-credit
rights, instruments, promissory notes, drafts and documents (as each such term
is defined in the Code).

(xxxiv)    “Patents” means patents and patent applications including (A) all
continuations, divisionals, continuations-in-part, re-examinations, reissues,
and renewals thereof and improvements thereon, (B) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past, present, or future infringements
thereof, (C) the right to sue for past, present, and future infringements
thereof, and (D) all rights corresponding thereto throughout the world.

(xxxv)    “Proceeds” has the meaning specified therefor in Section 3 hereof.

(xxxvi)    “PTO” means the United States Patent and Trademark Office.

(xxxvii)    “Qualified ECP Grantor” means, in respect of any Swap Obligation,
each Grantor that has total assets exceeding $10,000,000 at the time the
relevant guaranty, keepwell, or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

(xxxviii)    “Real Property” means any estates or interests in real property now
owned or hereafter acquired by any Grantor and the improvements thereto.

(xxxix)    “Receivables” means all of the following now owned or hereafter
arising or acquired assets of any Grantor: (A) all Accounts; (B) all amounts at
any time payable to any Grantor in respect of the sale or other disposition of
any such Accounts; (C) all interest, fees, late charges, penalties, collection
fees, and other amounts due or to become due or otherwise payable to any Grantor
in connection with any such Accounts; (D) any right to payment of a monetary
obligation, whether or not earned by performance, for the sale of goods or
provision of services, including, without limitation, all credit card
receivables; (E) any and all rights to payment of a monetary obligation, whether
or not earned by performance, for the license of Intellectual Property or for
services rendered or to be rendered in respect of any Intellectual Property; and
(F) all other rights to payment in which any Grantor has an interest, whether
evidenced by promissory notes or otherwise, and whether consisting of Accounts,
Instruments, General Intangibles or other rights to payment, in each case in
this clause (F) arising out of, relating to, derivative of or constituting
proceeds of Inventory or in the preceding clauses (A) through (E) of this
definition.

 

5



--------------------------------------------------------------------------------

(xl)    “Record” means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.

(xli)    “Rescission” has the meaning specified therefor in Section 7(g)(ii)
hereof.

(xlii)    “Secured Obligations” means each and all of the following: (A) all of
the present and future obligations of each of the Grantors arising from, or
owing under or pursuant to, this Agreement (including the Guaranty), the Credit
Agreement, or any of the other Loan Documents, (B) all Bank Product Obligations,
and (C) all other Obligations of each Borrower and all other Guarantied
Obligations of each Guarantor (including, in the case of each of clauses (A),
(B) and (C), Lender Group Expenses and any interest, fees, or expenses that
accrue after the filing of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any Insolvency
Proceeding) ; provided that, anything to the contrary contained in the foregoing
notwithstanding, the Secured Obligations shall exclude any Excluded Swap
Obligation.

(xliii)    “Security Agreement Disclosure Letter” means the security agreement
disclosure letter, dated as of the Closing Date, delivered by Infinera to Agent
for the benefit of the Lenders (as such security agreement disclosure letter may
be updated from time to time to reflect changes resulting from transactions
permitted under the Loan Documents).

(xliv)    “Security Interest” has the meaning specified therefor in Section 3
hereof.

(xlv)    “Supporting Obligations” means supporting obligations (as such term is
defined in the Code), and includes letters of credit and guaranties issued in
support of Accounts, Chattel Paper, documents, General Intangibles, instruments
or Investment Property.

(xlvi)    “Swap Obligation” means, with respect to any Grantor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

(xlvii)    “Trademarks” means trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks and service mark
applications, including (A) all renewals thereof, (B) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (C) the right to sue for past, present and future infringements and
dilutions thereof, (D) the goodwill of each business symbolized by the foregoing
or connected therewith, and (E) all rights corresponding thereto throughout the
world.

(xlviii)    “URL” means “uniform resource locator,” an internet web address.

(b)    This Agreement shall be subject to the rules of construction set forth in
Section 1.4 of the Credit Agreement, and such rules of construction are
incorporated herein by this reference, mutatis mutandis.

(c)    All of the schedules and exhibits attached to this Agreement or the
Security Agreement Disclosure Letter shall be deemed incorporated herein by
reference.

 

6



--------------------------------------------------------------------------------

2.    Guaranty.

(a)    In recognition of the direct and indirect benefits to be received by
Guarantors from the proceeds of the Revolving Loans, the issuance of the Letters
of Credit, and the entering into of the Bank Product Agreements and by virtue of
the financial accommodations to be made to Borrowers, each of the Guarantors,
jointly and severally, hereby unconditionally and irrevocably guarantees as a
primary obligor and not merely as a surety the full and prompt payment when due,
whether upon maturity, acceleration, or otherwise, of all of the Guarantied
Obligations. If any or all of the Obligations constituting Guarantied
Obligations becomes due and payable, each of the Guarantors, unconditionally and
irrevocably, and without the need for demand, protest, or any other notice or
formality, promises to pay such indebtedness to Agent, for the benefit of the
Lender Group and the Bank Product Providers, together with any and all
reasonable and documented expenses (including Lender Group Expenses) that may be
incurred by Agent or any other member of the Lender Group or any Bank Product
Provider in demanding, enforcing, or collecting any of the Guarantied
Obligations (including the enforcement of any collateral for such Guarantied
Obligations or any collateral for the obligations of the Guarantors under this
Guaranty). If claim is ever made upon Agent or any other member of the Lender
Group or any Bank Product Provider for repayment or recovery of any amount or
amounts received in payment of or on account of any or all of the Guarantied
Obligations and any of Agent or any other member of the Lender Group or any Bank
Product Provider repays all or part of said amount by reason of (i) any
judgment, decree, or order of any court or administrative body having
jurisdiction over such payee or any of its property, or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including any Borrower or any Guarantor), then and in each such event, each of
the Guarantors agrees that any such judgment, decree, order, settlement, or
compromise shall be binding upon the Guarantors, notwithstanding any revocation
(or purported revocation) of this Guaranty or other instrument evidencing any
liability of any Grantor, and the Guarantors shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee.

(b)    Additionally, each of the Guarantors unconditionally and irrevocably
guarantees the payment of any and all of the Guarantied Obligations to Agent,
for the benefit of the Lender Group and the Bank Product Providers, whether or
not due or payable by any Loan Party upon the occurrence of any of the events
specified in Section 8.4 or 8.5 of the Credit Agreement, and irrevocably and
unconditionally promises to pay such indebtedness to Agent, for the benefit of
the Lender Group and the Bank Product Providers, without the requirement of
demand, protest, or any other notice or other formality, in lawful money of the
United States.

(c)    The liability of each of the Guarantors hereunder is primary, absolute,
and unconditional, and is independent of any security for or other guaranty of
the Guarantied Obligations, whether executed by any other Guarantor or by any
other Person, and the liability of each of the Guarantors hereunder shall not be
affected or impaired by (i) any payment on, or in reduction of, any such other
guaranty or undertaking (other than payment in full of the Guarantied
Obligations), (ii) any dissolution, termination, or increase, decrease, or
change in personnel by any Grantor, (iii) any payment made to Agent, any other
member of the Lender Group, or any Bank Product Provider on account of the
Obligations which Agent, such other member of the Lender Group, or such Bank
Product Provider repays to any Grantor pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding (or any settlement or compromise of any claim made in such a
proceeding relating to such payment), and each of the Guarantors waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding, (iv) any action or inaction by Agent, any other member of
the Lender Group, or any Bank Product Provider, or (v) any invalidity,
irregularity, avoidability, or unenforceability of all or any part of the
Obligations or of any security therefor.

(d)    This Guaranty includes all present and future Guarantied Obligations
including any under transactions continuing, compromising, extending,
increasing, modifying, releasing, or

 

7



--------------------------------------------------------------------------------

renewing the Guarantied Obligations, changing the interest rate, payment terms,
or other terms and conditions thereof, or creating new or additional Guarantied
Obligations after prior Guarantied Obligations have been satisfied in whole or
in part. To the maximum extent permitted by law, each Guarantor hereby waives
any right to revoke this Guaranty as to future Guarantied Obligations. If such a
revocation is effective notwithstanding the foregoing waiver, each Guarantor
acknowledges and agrees that (i) no such revocation shall be effective until
written notice thereof has been received by Agent, (ii) no such revocation shall
apply to any Guarantied Obligations in existence on the date of receipt by Agent
of such written notice (including any subsequent continuation, extension, or
renewal thereof, or change in the interest rate, payment terms, or other terms
and conditions thereof), (iii) no such revocation shall apply to any Guarantied
Obligations made or created after such date to the extent made or created
pursuant to a legally binding commitment of any member of the Lender Group or
any Bank Product Provider in existence on the date of such revocation, (iv) no
payment by any Guarantor, any Borrower, or from any other source, prior to the
date of Agent’s receipt of written notice of such revocation shall reduce the
maximum obligation of such Guarantor hereunder, and (v) any payment by any
Borrower or from any source other than such Guarantor subsequent to the date of
such revocation shall first be applied to that portion of the Guarantied
Obligations as to which the revocation is effective and which are not,
therefore, guaranteed hereunder, and to the extent so applied shall not reduce
the maximum obligation of such Guarantor hereunder. This Guaranty shall be
binding upon each Guarantor, its successors and assigns and inure to the benefit
of and be enforceable by Agent (for the benefit of the Lender Group and the Bank
Product Providers) and its successors, transferees, or assigns.

(e)    The guaranty by each of the Guarantors hereunder is a guaranty of payment
and not of collection. The obligations of each of the Guarantors hereunder are
independent of the obligations of any other Guarantor or Grantor or any other
Person and a separate action or actions may be brought and prosecuted against
one or more of the Guarantors whether or not action is brought against any other
Guarantor or Grantor or any other Person and whether or not any other Guarantor
or Grantor or any other Person be joined in any such action or actions. Each of
the Guarantors waives, to the fullest extent permitted by law, the benefit of
any statute of limitations affecting its liability hereunder or the enforcement
hereof. Any payment by any Grantor or other circumstance which operates to toll
any statute of limitations as to any Grantor shall operate to toll the statute
of limitations as to each of the Guarantors.

(f)    Each of the Guarantors authorizes Agent, the other members of the Lender
Group, and the Bank Product Providers without notice or demand (other than any
notice expressly required to be provided hereunder or under any other Loan
Document), and without affecting or impairing its liability hereunder, from time
to time to:

(i)    change the manner, place, or terms of payment of, or change or extend the
time of payment of, renew, increase, accelerate, or alter: (A) any of the
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon), or (B) any security therefor or any
liability incurred directly or indirectly in respect thereof, and this Guaranty
shall apply to the Obligations as so changed, extended, renewed, or altered;

(ii)    take and hold security for the payment of the Obligations and sell,
exchange, release, impair, surrender, realize upon, collect, settle, or
otherwise deal with in any manner and in any order any property at any time
pledged or mortgaged to secure the Obligations or any of the Guarantied
Obligations (including any of the obligations of all or any of the Guarantors
under this Guaranty) incurred directly or indirectly in respect thereof or
hereof, or any offset on account thereof;

(iii)    exercise or refrain from exercising any rights against any Grantor;

(iv)    release or substitute any one or more endorsers, guarantors, any
Grantor, or other obligors;

 

8



--------------------------------------------------------------------------------

(v)    settle or compromise any of the Obligations, any security therefor, or
any liability (including any of those of any of the Guarantors under this
Guaranty) incurred directly or indirectly in respect thereof or hereof, and may
subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of any Grantor to its creditors;

(vi)    apply any sums by whomever paid or however realized to any liability or
liabilities of any Grantor to Agent, any other member of the Lender Group, or
any Bank Product Provider regardless of what liability or liabilities of such
Grantor remain unpaid;

(vii)    consent to or waive any breach of, or any act, omission, or default
under, this Agreement, any other Loan Document, any Bank Product Agreement, or
any of the instruments or agreements referred to herein or therein, or otherwise
amend, modify, or supplement this Agreement, any other Loan Document, any Bank
Product Agreement, or any of such other instruments or agreements; or

(viii)    take any other action that could, under otherwise applicable
principles of law, give rise to a legal or equitable discharge of one or more of
the Guarantors from all or part of its liabilities under this Guaranty (other
than a defense of payment in full of the Guarantied Obligations).

(g)    It is not necessary for Agent, any other member of the Lender Group, or
any Bank Product Provider to inquire into the capacity or powers of any of the
Guarantors or the officers, directors, partners or agents acting or purporting
to act on their behalf, and any Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

(h)    Each Guarantor jointly and severally guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation, or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
member of the Lender Group or any Bank Product Provider with respect thereto.
The obligations of each Guarantor under this Guaranty are independent of the
Guarantied Obligations, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce such obligations, irrespective of
whether any action is brought against any other Guarantor or whether any other
Guarantor is joined in any such action or actions. The liability of each
Guarantor under this Guaranty shall be absolute and unconditional irrespective
of, and each Guarantor hereby irrevocably waives, to the maximum extent
permitted by applicable law, any defense (other than payment in full of the
Guarantied Obligations) it may now or hereafter have in any way relating to, any
or all of the following:

(i)    any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

(ii)    any change in the time, manner, or place of payment of, or in any other
term of, all or any of the Guarantied Obligations, or any other amendment or
waiver of or any consent to departure from any Loan Document, including any
increase in the Guarantied Obligations resulting from the extension of
additional credit;

(iii)    any taking, exchange, release, or non-perfection of any Lien in and to
any Collateral, or any taking, release, amendment, waiver, supplement,
restatements, extension, novation, renewal, replacements, or continuation of, or
consent to departure from any other guaranty, for all or any of the Guarantied
Obligations;

(iv)    the existence of any claim, set-off, defense, or other right that any
Guarantor may have at any time against any Person, including Agent, any other
member of the Lender Group, or any Bank Product Provider;

 

9



--------------------------------------------------------------------------------

(v)    any defense, set-off, counterclaim, or claim, of any kind or nature,
arising directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guarantied Obligations or any
security therefor;

(vi)    any right or defense arising by reason of any claim or defense based
upon an election of remedies by any member of the Lender Group or any Bank
Product Provider including any defense based upon an impairment or elimination
of such Guarantor’s rights of subrogation, reimbursement, contribution, or
indemnity of such Guarantor against any Grantor or any other guarantors or
sureties;

(vii)    any change, restructuring, or termination of the corporate, limited
liability company, or partnership structure or existence of any Grantor; or

(viii)    any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor or any other guarantor or surety.

(i)    Waivers.

(i)    Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require Agent, any other member of
the Lender Group, or any Bank Product Provider to (i) proceed against any other
Grantor or any other Person, (ii) proceed against or exhaust any security held
from any other Grantor or any other Person, or (iii) protect, secure, perfect,
or insure any security interest or Lien on any property subject thereto or
exhaust any right to take any action against any other Grantor, any other
Person, or any collateral, or (iv) pursue any other remedy in any member of the
Lender Group’s or any Bank Product Provider’s power whatsoever. Each of the
Guarantors waives, to the maximum extent permitted by applicable law, any
defense based on or arising out of any defense of any Grantor or any other
Person, other than payment of the Guarantied Obligations to the extent of such
payment, based on or arising out of the disability of any Grantor or any other
Person, or the validity, legality, or unenforceability of the Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
any Grantor other than payment of the Obligations to the extent of such payment.
Upon the occurrence and during the continuance of an Event of Default, Agent
may, at the election of the Required Lenders, foreclose upon any Collateral held
by Agent by one or more judicial or non-judicial sales or other dispositions,
whether or not every aspect of any such sale is commercially reasonable or
otherwise fails to comply with applicable law or may exercise any other right or
remedy Agent, any other member of the Lender Group, or any Bank Product Provider
may have against any Grantor or any other Person, or any security, in each case,
without affecting or impairing in any way the liability of any of the Guarantors
hereunder except to the extent the Guarantied Obligations have been paid.

(ii)    Each of the Guarantors waives, to the maximum extent permitted by
applicable law, all presentments, demands for performance, protests and notices,
including notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of this Guaranty, and notices of the existence, creation,
or incurring of new or additional Obligations or other financial accommodations.
Each of the Guarantors assumes all responsibility for being and keeping itself
informed of each Grantor’s financial condition and assets and of all other
circumstances bearing upon the risk of nonpayment of the Obligations and the
nature, scope, and extent of the risks which each of the Guarantors assumes and
incurs hereunder, and agrees that neither Agent nor any of the other members of
the Lender Group nor any Bank Product Provider shall have any duty to advise any
of the Guarantors of information known to them regarding such circumstances or
risks.

(iii)    To the fullest extent permitted by applicable law, each Guarantor
hereby waives: (A) any right to assert against any member of the Lender Group or
any Bank Product Provider, any defense (legal or equitable) (other than the
defense that all of the Guarantied Obligations have been

 

10



--------------------------------------------------------------------------------

paid in full), set-off, counterclaim, or claim which each Guarantor may now or
at any time hereafter have against any Borrower or any other party liable to any
member of the Lender Group or any Bank Product Provider, (B) any defense,
set-off, counterclaim, or claim, of any kind or nature, arising directly or
indirectly from the present or future lack of perfection, sufficiency, validity,
or enforceability of the Guarantied Obligations or any security therefor,
(C) any right or defense arising by reason of any claim or defense based upon an
election of remedies by any member of the Lender Group or any Bank Product
Provider including any defense based upon an impairment or elimination of such
Guarantor’s rights of subrogation, reimbursement, contribution, or indemnity of
such Guarantor against any Borrower or other guarantors or sureties, and (D) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement thereof, and any act which shall defer or delay the
operation of any statute of limitations applicable to the Guarantied Obligations
shall similarly operate to defer or delay the operation of such statute of
limitations applicable to such Guarantor’s liability hereunder.

(iv)    No Guarantor will exercise any rights that it may now or hereafter
acquire against any Grantor or any other guarantor that arise from the
existence, payment, performance or enforcement of such Guarantor’s obligations
under this Guaranty, including any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Agent, any other member of the Lender Group, or any Bank
Product Provider against any Grantor or any other guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including the right to take or receive from any Grantor
or any other guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security solely on account of such
claim, remedy or right, unless and until all of the Guarantied Obligations and
all other amounts payable under this Guaranty shall have been paid in full in
cash and all of the Commitments have been terminated. If any amount shall be
paid to any Guarantor in violation of the immediately preceding sentence, such
amount shall be held in trust for the benefit of Agent, for the benefit of the
Lender Group and the Bank Product Providers, and shall forthwith be paid to
Agent to be credited and applied to the Guarantied Obligations and all other
amounts payable under this Guaranty, whether matured or unmatured, in accordance
with the terms of the Credit Agreement, or to be held as Collateral for any
Guarantied Obligations or other amounts payable under this Guaranty thereafter
arising. Notwithstanding anything to the contrary contained in this Guaranty, no
Guarantor may exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, and may not proceed or seek
recourse against or with respect to any property or asset of, any other Grantor
(the “Foreclosed Grantor”), including after payment in full of the Obligations,
if all or any portion of the Obligations have been satisfied in connection with
an exercise of remedies in respect of the Equity Interests of such Foreclosed
Grantor whether pursuant to this Agreement or otherwise.

(v)    Each of the Guarantors represents, warrants, and agrees that each of the
waivers set forth above is made with full knowledge of its significance and
consequences and that if any of such waivers are determined to be contrary to
any applicable law or public policy, such waivers shall be effective to the
maximum extent permitted by law.

3.    Grant of Security. Each Grantor hereby unconditionally grants,
collaterally assigns, and pledges to Agent, for the benefit of each member of
the Lender Group and each of the Bank Product Providers, to secure the Secured
Obligations (whether now existing or hereafter arising), a continuing security
interest (hereinafter referred to as the “Security Interest”) in all of such
Grantor’s right, title, and interest in and to the following properties, assets
and rights, and in all similar properties, assets and rights that the Grantor
has or is deemed by law to have rights in or the power to convey rights in,
wherever located and whether such right, title and interest of the Grantor
therein is now existing or hereafter arising (the “Collateral”):

(a)    all Accounts and other Receivables;

(b)     all Inventory;

 

11



--------------------------------------------------------------------------------

(c)    all of such Grantor’s drafts, promissory notes, Instruments, Chattel
Paper (including all tangible and electronic Chattel Paper), and other
contracts, in each case to the extent governing, evidencing, substituting for,
arising out of, relating to, derivative of or constituting proceeds of, any
Accounts, other Receivables or Inventory;

(d)     all Deposit Accounts (other than Excluded Accounts);

(e)    all Securities Accounts into which any proceeds of Accounts, other
Receivables or Inventory are deposited (including any cash and other funds or
other property held in or on deposit therein);

(d)     all contracts, documents of title and other Documents that evidence the
ownership of, right to receive or possess, or that otherwise relate to, any
Accounts, other Receivables or Inventory, and all contracts, documents of title
or other Documents that arise out of, relate to, are derivative of or that
constitute proceeds of Accounts, other Receivables or Inventory;

(e)     all guaranties, contracts of suretyship, insurance, letters of credit,
Letter-of-credit rights, security and other credit enhancements (including
repurchase agreements), and Supporting Obligations, in each case arising out of,
relating to, or derivative of, Accounts, other Receivables or Inventory,
including identifiable deposits by and property of Account Debtors or other
Persons securing the obligations of Account Debtors in respect of Accounts or
other Receivables;

(f)    all Commercial Tort Claims and General Intangibles (other than
Intellectual Property) to the extent (i) arising from, relating to, derivative
of, or constituting proceeds of, any Accounts, other Receivables or Inventory,
or (ii) arising from, relating to, derivative of, the collection of, or
realization upon, any Accounts, other Receivables or Inventory;

(g)    choses in action, causes of action, or other rights and claims against
carriers or shippers and rights to indemnification , in each case, arising from,
relating to, derivative of, or constituting proceeds of, any Accounts, other
Receivables or Inventory;

(h)    all Investment Property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts,
or commodity accounts) and all monies, credit balances, deposits, and other
property of any Grantor now or hereafter held, or received by, or in transit to,
Agent, any bank, securities intermediary, depository, or other institution from
or for the account of any Grantor, whether for safekeeping, pledge, custody,
transmission, collection, or otherwise, in each case, to the extent arising out
of, relating to, derivative of, or constituting proceeds of, Accounts, other
Receivables or Inventory;

(i)    all refunds in respect of federal, state and local income taxes,
franchise taxes or any other taxes imposed in lieu of an income tax or other
similar taxes;

(j)    all Books evidencing, arising from, relating to, derivative of, relating
to, or referring to any of the foregoing;

(k)    all substitutions, replacements, accessions, products, or proceeds of any
of the foregoing, in any form, including insurance proceeds and all claims
against third parties for loss or damage to, or destruction of, or other
involuntary conversion (including claims in respect of condemnation) of any kind
or nature of any or all of the foregoing; and

(l)    all money, Cash Equivalents, or other assets of such Grantor that now or
hereafter come into the possession, custody, or control of Agent (or its agent
or designee) or any other member of the Lender Group.

 

12



--------------------------------------------------------------------------------

Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include any of the following (individually and
collectively, the “Excluded Property”): (i) any permit or license or any
contractual obligation entered into by a Grantor (A) that prohibits or requires
the consent of any Person other than the applicable Grantor and its Affiliates
which has not been obtained as a condition to the creation by the applicable
Grantor of a Lien on any right, title or interest in such permit, license or
contractual obligation or (B) to the extent that any requirement of law
applicable thereto prohibits the creation of a Lien thereon, but only, with
respect to the prohibition in clauses (A) and (B), to the extent, and for as
long as, such prohibition is not terminated or rendered unenforceable or
otherwise deemed ineffective by the Code or any other requirement of law,
(ii) property owned by any Grantor that is subject to a Lien permitted by clause
(f) of the definition of “Permitted Liens” in the Credit Agreement if the
contractual obligation pursuant to which such Lien is granted (or in the
document providing for such Capitalized Lease Obligation) prohibits or requires
the consent of any Person other than the Grantor which has not been obtained as
a condition to the creation of any other Lien on such item of property,
(iii) any “intent to use” trademark applications for which a statement of use
has not been filed (but only until such statement is filed), (iv) any Real
Property; (v) voting Equity Interests of any CFC or Foreign Subsidiary
constituting more than 65% of the total voting power of all outstanding Equity
Interests of such CFC or Foreign Subsidiary, (vi) vehicles and other assets
subject to a certificate of title, (vii) any assets in respect of which pledges
and security interests are prohibited by applicable law, rule or regulation or
agreements with any governmental authority, to the extent, and for as long as,
such prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the Code or any other requirement of law, (viii) any Accounts
owed to Coriant (USA) Inc. by Verizon Sourcing LLC and to Coriant North America,
LLC by AT&T Services Inc. and any proceeds thereof, subject to the Permitted
Factoring Arrangements, or (ix) any Intellectual Property (other than to the
extent constituting Receivables); provided, that the foregoing exclusions in
clause (i) or (vii): (A) shall in no way be construed to apply to the extent
that any consent or waiver has been obtained that would permit Agent’s security
interest or lien to attach notwithstanding the prohibition or restriction on the
pledge of the relevant asset and (B) shall in no way be construed to limit,
impair, or otherwise affect any of Agent’s, any other member of the Lender
Group’s or any Bank Product Provider’s continuing security interests in and
liens upon any rights or interests of any Grantor in or to (1) monies due or to
become due under or in connection with any of the relevant assets (including any
Accounts or Receivables), or (2) any proceeds from the sale, license, lease, or
other dispositions of the relevant asset.

For the avoidance of doubt, the security interest granted under this Agreement
shall not extend to, and the definition of “Collateral” and definitions of and
references to asset categories in the definition of Collateral and elsewhere in
this Agreement or any agreement entered into or pursuant to this Agreement shall
not include, Excluded Property.

4.    Security for Secured Obligations. The Security Interest created hereby
secures the payment and performance of the Secured Obligations, whether now
existing or arising hereafter. Without limiting the generality of the foregoing,
this Agreement secures the payment of all amounts which constitute part of the
Secured Obligations and would be owed by Grantors, or any of them, to Agent, the
Lender Group, the Bank Product Providers or any of them, but for the fact that
they are unenforceable or not allowable (in whole or in part) as a claim in an
Insolvency Proceeding involving any Grantor due to the existence of such
Insolvency Proceeding. Further, the Security Interest created hereby encumbers
each Grantor’s right, title, and interest in all Collateral, whether now owned
by such Grantor or hereafter acquired, obtained, developed, or created by such
Grantor and wherever located.

Notwithstanding the foregoing or anything to the contrary in this Agreement, no
Grantor shall be required under this Agreement or any other Loan Document (A) to
perfect the Security Interests and/or Liens granted pursuant to this Agreement
by any means other than by (1) filings pursuant to the Uniform Commercial Code
in the office of the secretary of state (or similar filing office) of the
jurisdiction of incorporation or formation of such Grantor, (2) delivery to
Agent to be held in its possession of all Collateral consisting of certificated
securities, Chattel Paper, promissory notes or Instruments as required

 

13



--------------------------------------------------------------------------------

elsewhere herein, and (3) obtaining control agreements with respect to
Securities Accounts or Deposit Accounts that constitute part of the Collateral
other than Excluded Deposit Accounts, or (B) to complete any filings or take any
other action with respect to the grant or perfection of the Security Interest in
any jurisdiction outside of the United States or any State thereof; provided
that any Inventory of the Loan Parties located in the Netherlands shall not be
eligible to be included in the Borrowing Base if the relevant Grantors have not
executed and delivered to Agent a pledge agreement governed by the laws of the
Netherlands and in form and substance reasonably satisfactory to Agent.

5.    Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, (b) the exercise by Agent or any other member of the
Lender Group of any of the rights hereunder shall not release any Grantor from
any of its duties or obligations under such contracts and agreements included in
the Collateral, and (c) none of the members of the Lender Group shall have any
obligation or liability under such contracts and agreements included in the
Collateral by reason of this Agreement, nor shall any of the members of the
Lender Group be obligated to perform any of the obligations or duties of any
Grantors thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder. Until an Event of Default shall occur and be
continuing, except as otherwise provided in this Agreement, the Credit
Agreement, or any other Loan Document, Grantors shall have the right to
possession and enjoyment of the Collateral, subject to and upon the terms hereof
and of the Credit Agreement and the other Loan Documents.

6.    Representations and Warranties. In order to induce Agent to enter into
this Agreement for the benefit of the Lender Group and the Bank Product
Providers, each Grantor makes the following representations and warranties to
the Lender Group which shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date, and shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), as of the date of the
making of each Revolving Loan (or other extension of credit) made thereafter, as
though made on and as of the date of such Revolving Loan (or other extension of
credit) (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) as of such
earlier date) and such representations and warranties shall survive the
execution and delivery of this Agreement:

(a)    The name (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Grantor is set forth on Schedule 4 to the
Security Agreement Disclosure Letter (as such Schedule may be updated from time
to time to reflect changes resulting from transactions permitted under the Loan
Documents).

(b)    The chief executive office of each Grantor is located at the address
indicated on Schedule 1 to the Security Agreement Disclosure Letter (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under the Loan Documents).

(c)    Each Grantor’s tax identification numbers and organizational
identification numbers, if any, are identified on Schedule 1 to the Security
Agreement Disclosure Letter (as such Schedule may be updated from time to time
to reflect changes resulting from transactions permitted under the Loan
Documents).

(d)    Set forth on Schedule 2 to the Security Agreement Disclosure Letter (as
such Schedule may be updated from time to time subject to Section 7(g)(iii) with
respect to Controlled Accounts and provided that Grantors comply with
Section 7(c) hereof) is a listing of all of Grantors’

 

14



--------------------------------------------------------------------------------

Deposit Accounts and Securities Accounts located within the United States,
including, with respect to each bank or securities intermediary (i) the name and
address of such Person, and (ii) the account numbers of the Deposit Accounts or
Securities Accounts maintained with such Person.

(e)    (i) (A) each Grantor owns exclusively or holds licenses in all
Intellectual Property that is necessary in or material to the conduct of its
business, and (B) all employees and contractors of each Grantor who were
involved in the creation or development of any Intellectual Property for such
Grantor that is necessary in or material to the business of such Grantor have
signed agreements containing assignment of Intellectual Property rights to such
Grantor and obligations of confidentiality;

(ii)    to each Grantor’s knowledge, no Person has infringed or misappropriated
or is currently infringing or misappropriating any Intellectual Property rights
owned by such Grantor, in each case, that either individually or in the
aggregate could reasonably be expected to result in a Material Adverse Effect;

(iii)    (A) to each Grantor’s knowledge, (1) such Grantor has not infringed or
misappropriated and is currently not infringing or misappropriating any
Intellectual Property rights of any Person, and (2) no product manufactured,
used, distributed, licensed, or sold by or service provided by such Grantor has
ever infringed or misappropriated or is currently infringing or misappropriating
any Intellectual Property rights of any Person, in each case, except where such
infringement either individually or in the aggregate could not reasonably be
expected to result in a Material Adverse Effect, and (B) there are no
infringement or misappropriation claims or proceedings pending, or to any
Grantor’s knowledge, threatened in writing against any Grantor, and no Grantor
has received any written notice or other communication of any actual or alleged
infringement or misappropriation of any Intellectual Property rights of any
Person, in each case, except where such infringement either individually or in
the aggregate could not reasonably be expected to result in a Material Adverse
Effect;

(iv)    each Grantor has taken reasonable steps to maintain the confidentiality
of and otherwise protect and enforce its rights in all trade secrets owned by
such Grantor that are necessary in or material to the conduct of the business of
such Grantor.

(f)    This Agreement creates a valid security interest in the Collateral of
each Grantor, to the extent a security interest therein can be created under the
Code, securing the payment of the Secured Obligations. Except to the extent a
security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code, all filings and other actions necessary or
desirable to perfect and protect such security interest have been duly taken or
will have been taken upon the filing of financing statements listing each
applicable Grantor, as a debtor, and Agent, as secured party, in the
jurisdictions listed next to such Grantor’s name on Schedule 4 to the Security
Agreement Disclosure Letter. Upon the making of such filings, Agent shall have a
first priority (subject only to Permitted Liens) perfected security interest in
the Collateral of each Grantor to the extent such security interest can be
perfected by the filing of a financing statement under the Code. All action by
any Grantor necessary to perfect such security interest under the Code on each
item of Collateral has been duly taken.

(g)    No consent, approval, authorization, or other order or other action by,
and no notice to or filing with, any Governmental Authority or any other Person
is required for the grant of a Security Interest by such Grantor in and to the
Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor, except (i) as may be required in
connection with such disposition of Investment Property by laws affecting the
offering and sale of securities generally, (ii) for consents, approvals,
authorizations, or other orders or actions that have already been obtained or
given (as applicable) and that are still in force, (iii) the filing of financing
statements and other filings necessary to perfect the Security Interests granted
hereby, and (iv) such other consents, approvals, authorizations, actions,
notices, and filings as may be required in connection with the exercise by Agent
of its remedies in respect of the Collateral.

 

15



--------------------------------------------------------------------------------

7.    Covenants. Each Grantor, jointly and severally, covenants and agrees with
Agent that from and after the date of this Agreement and until the date of
termination of this Agreement in accordance with Section 23:

(a)    Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Property, or Chattel Paper having an aggregate value or face amount of
$1,000,000 or more for all such Negotiable Collateral, Investment Property, or
Chattel Paper, the Grantors shall promptly (and in any event within ten Business
Days (or such longer period as agreed to by Agent in writing in its sole
discretion) after acquisition thereof), notify Agent thereof, and if and to the
extent that perfection or priority of Agent’s Security Interest is dependent on
or enhanced by possession, the applicable Grantor, promptly (and in any event
within ten Business Days (or such longer period as agreed to by Agent in writing
in its sole discretion)) after request by Agent, shall execute such other
documents and instruments as shall be requested by Agent or, if applicable,
endorse and deliver physical possession of such Negotiable Collateral,
Investment Property, or Chattel Paper to Agent, together with such undated
powers (or other relevant document of transfer acceptable to Agent) endorsed in
blank as shall be requested by Agent.

(b)    Chattel Paper.

(i)    Promptly (and in any event within five Business Days (or such longer
period as agreed to by Agent in writing in its sole discretion)) after request
by Agent, each Grantor shall take all steps reasonably necessary to grant Agent
control of all electronic Chattel Paper constituting Collateral in accordance
with the Code and all “transferable records” as that term is defined in
Section 16 of the Uniform Electronic Transaction Act and Section 201 of the
federal Electronic Signatures in Global and National Commerce Act as in effect
in any relevant jurisdiction, to the extent that the aggregate value or face
amount of such electronic Chattel Paper equals or exceeds $1,000,000; and

(ii)    If any Grantor retains possession of any Chattel Paper or instruments
constituting Collateral (which retention of possession shall be subject to the
extent permitted hereby and by the Credit Agreement), promptly upon the request
of Agent, such Chattel Paper and instruments shall be marked with the following
legend: “This writing and the obligations evidenced or secured hereby are
subject to the Security Interest of Wells Fargo Bank, National Association, as
Agent for the benefit of the Lender Group and the Bank Product Providers”.

(c)    Control Agreements.

(i)    Subject to any applicable time periods provided under Schedule 3.6 to the
Credit Agreement, each, Grantor shall obtain an authenticated Control Agreement
(which may include a Controlled Account Agreement), from each bank or securities
intermediary maintaining a Deposit Account or Securities Account for such
Grantor that constitutes Collateral (other than with respect to any Excluded
Accounts); and

(ii)    Each Grantor shall obtain an authenticated Control Agreement, from each
issuer of uncertificated securities or securities intermediary issuing or
holding any financial assets to or for any Grantor, or maintaining a Securities
Account for such Grantor which in each case constitutes Collateral (other than
with respect to any Excluded Accounts).

(d)    Letter-of-Credit Rights. If the Grantors (or any of them) are or become
the beneficiary of letters of credit constituting Collateral and having a face
amount or value of $2,500,000 or more in the aggregate, then the applicable
Grantor or Grantors shall promptly (and in any event within

 

16



--------------------------------------------------------------------------------

five Business Days (or such longer period as agreed to by Agent in writing in
its sole discretion) after becoming a beneficiary), notify Agent thereof and,
promptly (and in any event within five Business Days (or such longer period as
agreed to by Agent in writing in its sole discretion)) after request by Agent,
use commercially reasonable efforts to enter into a tri-party agreement with
Agent and the issuer or confirming bank with respect to letter-of-credit rights
assigning such letter-of-credit rights to Agent and directing all payments
thereunder to Agent’s Account, all in form and substance reasonably satisfactory
to Agent.

(e)    Commercial Tort Claims. If the Grantors (or any of them) obtain
Commercial Tort Claims constituting Collateral and having a value, or involving
an asserted claim, in the amount of $2,500,000 or more in the aggregate for all
Commercial Tort Claims, then the applicable Grantor or Grantors shall promptly
(and in any event within ten Business Days (or such longer period as agreed to
by Agent in writing in its sole discretion) of obtaining such Commercial Tort
Claim), notify Agent upon incurring or otherwise obtaining such Commercial Tort
Claims and, promptly (and in any event within ten Business Days (or such longer
period as agreed to by Agent in writing in its sole discretion)) after request
by Agent, provide a schedule to this Agreement to describe such Commercial Tort
Claims in a manner that reasonably identifies such Commercial Tort Claims and
which is otherwise reasonably satisfactory to Agent, and hereby authorizes the
filing of additional financing statements or amendments to existing financing
statements describing such Commercial Tort Claims, and agrees to do such other
acts or things deemed necessary or desirable by Agent to give Agent a first
priority (subject only to Permitted Liens which are non-consensual Permitted
Liens, permitted purchase money Liens, or the interests of lessors under Capital
Leases), perfected security interest in any such Commercial Tort Claim.

(f)    Government Contracts. Other than Accounts and Chattel Paper the aggregate
value of which does not at any one time exceed $2,500,000, if any Account or
Chattel Paper arises out of a contract or contracts with the United States of
America or any department, agency, or instrumentality thereof, Grantors shall
promptly (and in any event within five Business Days (or such longer period as
agreed to by Agent in writing in its sole discretion) of the creation thereof)
notify Agent thereof and, promptly (and in any event within five Business Days
(or such longer period as agreed to by Agent in writing in its sole discretion))
after request by Agent, execute any instruments or take any steps reasonably
required by Agent in order that all moneys due or to become due under such
contract or contracts shall be assigned to Agent, for the benefit of the Lender
Group and the Bank Product Providers, and shall provide written notice thereof
under the Assignment of Claims Act or other applicable law.

(g)    Controlled Accounts; Controlled Investments.

(i)    Subject to any applicable time periods provided under Schedule 3.6 to the
Credit Agreement, each Grantor shall (A) establish and maintain cash management
services of a type and on terms reasonably satisfactory to Agent at Wells Fargo
or one or more of the other banks set forth on Schedule 3 to the Security
Agreement Disclosure Letter (each a “Controlled Account Bank”), and shall take
reasonable steps to ensure that all of its Account Debtors forward payment of
the amounts owed by them directly to a Collection Account at such Controlled
Account Bank that is not an Excluded Account (each, a “Controlled Account”) (by
wire transfer to the applicable Controlled Account Bank or to a lockbox
maintained by the applicable Controlled Account Bank for deposit into such
Collection Account), and (B) deposit or cause to be deposited promptly, and in
any event no later than the first Business Day after the date of receipt
thereof, all of their Collections (including those sent directly by their
Account Debtors to a Grantor) and proceeds of Collateral into a Controlled
Account;

(ii)    Subject to any applicable time periods provided under Schedule 3.6 to
the Credit Agreement, each Grantor shall establish and maintain Controlled
Account Agreements with Agent and the applicable Controlled Account Bank, in
form and substance reasonably acceptable to Agent, other than in respect of
Excluded Accounts. Each such Controlled Account Agreement shall provide, among
other things, that (A) the Controlled Account Bank will comply with any
instructions

 

17



--------------------------------------------------------------------------------

originated by Agent directing the disposition of the funds in each applicable
Controlled Account without further consent by the applicable Grantor, (B) the
Controlled Account Bank waives, subordinates, or agrees not to exercise any
rights of setoff or recoupment or any other claim against each applicable
Controlled Account other than for payment of its service fees and other charges
directly related to the administration of such Controlled Account and for
returned checks or other items of payment, and (C) upon the instruction of Agent
(an “Activation Instruction”), the Controlled Account Bank will forward by daily
sweep all amounts in each applicable Controlled Account to the Agent’s Account.
Agent agrees not to issue an Activation Instruction with respect to the
Controlled Accounts unless a Cash Dominion Period is in effect at the time such
Activation Instruction is issued. Agent agrees to use commercially reasonable
efforts to rescind an Activation Instruction (the “Rescission”) after any Cash
Dominion Period has ended; and

(iii)    So long as no Default or Event of Default has occurred and is
continuing or would result therefrom, Borrowers may amend Schedule 3 to the
Security Agreement Disclosure Letter to add or replace a Controlled Account Bank
or Controlled Account and shall upon such addition or replacement provide to
Agent an amended Schedule 3 to the Security Agreement Disclosure Letter;
provided, that (A) such prospective Controlled Account Bank shall be reasonably
satisfactory to Agent, and (B) prior to the time of the opening of such
Controlled Account, the applicable Grantor and such prospective Controlled
Account Bank shall have executed and delivered to Agent a Controlled Account
Agreement. Each Grantor shall close any of its Controlled Accounts (and
establish replacement Controlled Account accounts in accordance with the
foregoing sentence) as promptly as practicable and in any event within 60 days
after notice from Agent that the operating performance, funds transfer, or
availability procedures or performance of the Controlled Account Bank with
respect to Controlled Account Accounts or Agent’s liability under any Controlled
Account Agreement with such Controlled Account Bank is no longer acceptable in
Agent’s reasonable judgment.

(h)    Name, Etc. No Grantor will change its name, chief executive office,
organizational identification number, jurisdiction of organization or
organizational identity; provided, that any Grantor may change its name or chief
executive office upon at least ten days prior written notice to Agent of such
change.

(i)    Account Verification. Each Grantor will, and will cause each of its
Subsidiaries to, permit Agent, in Agent’s name or in the name or a nominee of
Agent, to verify the validity, amount or any other matter relating to any
Account, by mail, telephone, facsimile transmission or other electronic means of
transmission or otherwise. Further, at the request of Agent, each Grantor will,
and will cause each of its Subsidiaries to, send requests for verification of
Accounts or, after the occurrence and during the continuance of an Event of
Default, send notices of assignment of Accounts to Account Debtors and other
obligors.

(j)    Keepwell. Each Qualified ECP Grantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
guaranty and otherwise honor all Obligations in respect of Swap Obligations. The
obligations of each Qualified ECP Grantor under this Section shall remain in
full force and effect until payment in full of the Obligations. Each Qualified
ECP Grantor intends that this Section 7(i) constitute, and this Section 7(i)
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Grantor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

8.    Relation to Credit Agreement. In the event of any conflict between any
provision in this Agreement and a provision in the Credit Agreement, such
provision of the Credit Agreement shall control.

 

18



--------------------------------------------------------------------------------

9.    Further Assurances.

(a)    Subject to the limitations set forth in Section 4 and elsewhere in this
Agreement, each Grantor agrees that from time to time, at its own expense, such
Grantor will promptly execute and deliver all further instruments and documents,
and take all further action, that Agent may reasonably request, in order to
perfect and protect the Security Interest granted hereby, to create, perfect or
protect the Security Interest purported to be granted hereby or to enable Agent
to exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral.

(b)    Each Grantor authorizes the filing by Agent of financing or continuation
statements, or amendments thereto, and such Grantor will execute and deliver to
Agent such other instruments or notices, as Agent may reasonably request, in
order to perfect and preserve the Security Interest granted or purported to be
granted hereby.

(c)    Each Grantor authorizes Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments
(i) describing the Collateral as “all personal property of debtor” or “all
assets of debtor” or words of similar effect, (ii) describing the Collateral as
being of equal or lesser scope or with greater detail, or (iii) that contain any
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance. Each Grantor also hereby ratifies any and all
financing statements or amendments previously filed by Agent in any
jurisdiction.

(d)    Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of
the Code.

10.    Agent’s Right to Perform Contracts, Exercise Rights, etc. Upon the
occurrence and during the continuance of an Event of Default, Agent (or its
designee) (a) may proceed to perform any and all of the obligations of any
Grantor contained in any contract, lease, or other agreement and exercise any
and all rights of any Grantor therein contained as fully as such Grantor itself
could and (b) shall have the right (subject to Section 17(b)) to use any rights
of any Grantor or IP Subsidiary under Intellectual Property Licenses in
connection with the enforcement of Agent’s rights hereunder, including the right
to prepare for sale and sell any and all Inventory now or hereafter owned by any
Grantor or IP Subsidiary and now or hereafter covered by such licenses.

11.    Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably
appoints Agent its attorney-in-fact, with full authority in the place and stead
of such Grantor and in the name of such Grantor or otherwise, at such time as an
Event of Default has occurred and is continuing under the Credit Agreement, to
take any action and to execute any instrument which Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement, including:

(a)    to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts, Receivables or any other Collateral of such Grantor;

(b)    [reserved];

(c)    to receive, indorse, and collect any Collateral consisting of drafts or
other instruments, documents, Negotiable Collateral or Chattel Paper;

 

19



--------------------------------------------------------------------------------

(d)    to file any claims or take any action or institute any proceedings which
Agent may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of Agent with
respect to any of the Collateral;

(e)    to repair, alter, or supply goods, if any, necessary to fulfill in whole
or in part the purchase order of any Person obligated to such Grantor in respect
of any Account or other Receivable of such Grantor; and

(f)    to use any Intellectual Property licensed to Agent by such Grantor (on
behalf of itself and any IP Subsidiary) or Intellectual Property Licenses of
such Grantor or any IP Susidiary (to the extent permitted by such Intellectual
Property Licenses), including but not limited to any labels, Patents,
Trademarks, trade names, URLs, domain names, industrial designs, software,
firmware, trade secrets, Copyrights, or advertising matter, in preparing for
sale, advertising for sale, using, offering for sale, or selling (including
licensing any software or firmware included in any of the Inventory or other
Collateral), processing or finishing any Inventory or other Collateral, or to
complete any services (including support and maintenance) owed to any customers
of any Grantor, and to collect any amounts due under Accounts, other Receivables
or Collateral of such Grantor.

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

12.    Agent May Perform. If any Grantor fails to perform any agreement
contained herein, Agent may itself perform, or cause performance of, such
agreement, and the reasonable and documented expenses of Agent incurred in
connection therewith shall be payable, jointly and severally, by Grantors in
accordance with the terms of the Credit Agreement.

13.    Agent’s Duties. The powers conferred on Agent hereunder are solely to
protect Agent’s interest in the Collateral, for the benefit of the Lender Group
and the Bank Product Providers, and shall not impose any duty upon Agent to
exercise any such powers. Except for the safe custody of any Collateral in its
actual possession and the accounting for moneys actually received by it
hereunder, Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral. Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its actual possession
if such Collateral is accorded treatment substantially equal to that which Agent
accords its own property.

14.    Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuance of an Event of Default,
Agent or Agent’s designee may (a) make direct verification from Account Debtors
with respect to any or all Accounts or other Receivables that are part of the
Collateral, (b) notify Account Debtors of any Grantor that the Accounts and
other Receivables of such Grantor have been collaterally assigned to Agent, for
the benefit of the Lender Group and the Bank Product Providers, or that Agent
has a security interest therein, or (c) collect the Accounts and other
Receivables of any Grantor directly, and any reasonable and documented
collection costs and expenses shall constitute part of such Grantor’s Secured
Obligations under the Loan Documents.

15.    [Reserved].

16.    [Reserved].

17.    Remedies. Upon the occurrence and during the continuance of an Event of
Default:

(a)    Agent may, and, at the instruction of the Required Lenders, shall
exercise in respect of the Collateral, in addition to other rights and remedies
provided for herein, in the other Loan

 

20



--------------------------------------------------------------------------------

Documents, or otherwise available to it, all the rights and remedies of a
secured party on default under the Code or any other applicable law. Without
limiting the generality of the foregoing, each Grantor expressly agrees that, in
any such event, Agent without demand of performance or other demand,
advertisement or notice of any kind (except a notice specified below of time and
place of public or private sale) to or upon any Grantor or any other Person (all
and each of which demands, advertisements and notices are hereby expressly
waived to the maximum extent permitted by the Code or any other applicable law),
may take immediate possession of all or any portion of the Collateral and
(i) require Grantors to, and each Grantor hereby agrees that it will at its own
expense and upon request of Agent forthwith, assemble all or part of the
Collateral as directed by Agent and make it available to Agent at one or more
locations where such Grantor regularly maintains Inventory, and (ii) without
notice except as specified below, sell the Collateral or any part thereof in one
or more parcels at public or private sale, at any of Agent’s offices or
elsewhere, for cash, on credit, and upon such other terms as Agent may deem
commercially reasonable. Each Grantor agrees that, to the extent notification of
sale shall be required by law, at least ten days notification by mail to the
applicable Grantor of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification
and specifically such notification shall constitute a reasonable “authenticated
notification of disposition” within the meaning of Section 9-611 of the Code.
Agent shall not be obligated to make any sale of Collateral regardless of
notification of sale having been given. Agent may adjourn any public sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor agrees that (A) the internet shall constitute a “place”
for purposes of Section 9-610(b) of the Code, and (B) to the extent notification
of sale shall be required by law, notification by mail of the URL where a sale
will occur and the time when a sale will commence at least ten days prior to the
sale shall constitute a reasonable notification for purposes of Section 9-611(b)
of the Code. Each Grantor agrees that any sale of Collateral to a licensor
pursuant to the terms of a license agreement between such licensor and a Grantor
is sufficient to constitute a commercially reasonable sale (including as to
method, terms, manner, and time) within the meaning of Section 9-610 of the
Code.

(b)    Agent is hereby granted a license (with the right to sublicense) or other
right to use, without liability for royalties or any other charge, each
Intellectual Property of each Grantor and IP Subsidiary, including but not
limited to, any labels, Patents, Trademarks, trade names, URLs, domain names,
industrial designs, software, firmware, trade secrets, Copyrights, and
advertising matter, whether owned by any Grantor or IP Subsidiary or with
respect to which any Grantor or IP Subsidiary has rights under license,
sublicense, or other agreements (including any Intellectual Property License),
as it pertains to the Collateral, in preparing for sale, advertising for sale,
using, offering for sale, selling (including licensing any software or firmware
included in any of the Collateral), processing or finishing any Collateral, or
to complete any services (including support and maintenance) owed to any
customers of any Grantor, and each Grantor’s and IP Subsidiary’s rights under
all licenses and all franchise agreements shall inure to the benefit of Agent;
provided, that no IP Subsidiary may transfer any of its Intellectual Property to
a Subsidiary of Infinera that is neither a Grantor nor an IP Subsidiary without
causing such Subsidiary to grant to Agent a license (with the right of
sublicense) or other right to use such Subsidiary’s Intellectual Property
consistent with this clause (b).

(c)     Agent may, in addition to other rights and remedies provided for herein,
in the other Loan Documents, or otherwise available to it under applicable law
and without the requirement of notice to or upon any Grantor or any other Person
(which notice is hereby expressly waived to the maximum extent permitted by the
Code or any other applicable law), (i) with respect to any Grantor’s Deposit
Accounts in which Agent’s Liens are perfected by control under Section 9-104 of
the Code, instruct the bank maintaining such Deposit Account for the applicable
Grantor to pay the balance of such Deposit Account to or for the benefit of
Agent, and (ii) with respect to any Grantor’s Securities Accounts in which
Agent’s Liens are perfected by control under Section 9-106 of the Code, instruct
the securities intermediary maintaining such Securities Account for the
applicable Grantor to (A) transfer any cash in such Securities Account to or for
the benefit of Agent, or (B) liquidate any financial assets in such Securities
Account that are customarily sold on a recognized market and transfer the cash
proceeds thereof to or for the benefit of Agent.

 

21



--------------------------------------------------------------------------------

(d)    Any cash held by Agent as Collateral and all cash proceeds received by
Agent in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral shall be applied against the Secured Obligations
in the order set forth in the Credit Agreement.    In the event the proceeds of
Collateral are insufficient to satisfy all of the Secured Obligations in full,
each Grantor shall remain jointly and severally liable for any such deficiency.

(e)    Each Grantor hereby acknowledges that the Secured Obligations arise out
of a commercial transaction, and agrees that if an Event of Default shall occur
and be continuing Agent shall, to the extent permitted by applicable law, have
the right to an immediate writ of possession without notice of a hearing. Agent
shall have the right to the appointment of a receiver for the properties and
assets of each Grantor, and each Grantor hereby consents to such rights and such
appointment and hereby waives, to the extent permitted by applicable law, any
objection such Grantor may have thereto or the right to have a bond or other
security posted by Agent.

18.    Remedies Cumulative. Each right, power, and remedy of Agent, any other
member of the Lender Group, or any Bank Product Provider as provided for in this
Agreement, the other Loan Documents or any Bank Product Agreement now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement, the other Loan Documents and the Bank
Product Agreements or now or hereafter existing at law or in equity or by
statute or otherwise, and the exercise or beginning of the exercise by Agent,
any other member of the Lender Group, or any Bank Product Provider, of any one
or more of such rights, powers, or remedies shall not preclude the simultaneous
or later exercise by Agent, such other member of the Lender Group or such Bank
Product Provider of any or all such other rights, powers, or remedies.

19.    Marshaling. Agent shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.

20.    Indemnity. Each Grantor agrees to indemnify Agent, the other members of
the Lender Group, and the Bank Product Providers from and against all claims,
lawsuits and liabilities (including reasonable attorneys’ fees) arising out of
or resulting from this Agreement (including enforcement of this Agreement) or
any other Loan Document to which such Grantor is a party in accordance with and
to the extent set forth in Section 10.3 of the Credit Agreement. This provision
shall survive the termination of this Agreement and the Credit Agreement and the
repayment of the Secured Obligations.

21.    Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver of any
provision of this Agreement, and no consent to any departure by any Grantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent,

 

22



--------------------------------------------------------------------------------

and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No amendment of any provision of
this Agreement shall be effective unless the same shall be in writing and signed
by Agent and each Grantor to which such amendment applies.

22.    Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Agent at its
address specified in the Credit Agreement, and to any of the Grantors at the
notice address specified for Borrowers in the Credit Agreement, or as to any
party, at such other address as shall be designated by such party in a written
notice to the other party.

23.    Continuing Security Interest: Assignments under Credit Agreement.

(a)    This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the Obligations
have been paid in full in accordance with the provisions of the Credit Agreement
and the Commitments have expired or have been terminated, (ii) be binding upon
each Grantor, and their respective successors and assigns, and (iii) inure to
the benefit of, and be enforceable by, Agent, and its successors, transferees
and assigns. Without limiting the generality of the foregoing clause (iii), any
Lender may, in accordance with the provisions of the Credit Agreement, assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise. Upon payment in full of the Secured Obligations in
accordance with the provisions of the Credit Agreement and the expiration or
termination of the Commitments, the Guaranty made and the Security Interest
granted hereby and any powers of attorney contained herein shall automatically
terminate and all rights to the Collateral shall revert to Grantors or any other
Person entitled thereto. At such time, upon Borrowers’ request, Agent will
authorize the filing of appropriate termination statements or other release
documentation to terminate such Security Interest. No transfer or renewal,
extension, assignment, or termination of this Agreement or of the Credit
Agreement, any other Loan Document, or any other instrument or document executed
and delivered by any Grantor to Agent nor any additional Revolving Loans or
other loans made by any Lender to any Borrower, nor the taking of further
security, nor the retaking or re-delivery of the Collateral to Grantors, or any
of them, by Agent, nor any other act of the Lender Group or the Bank Product
Providers, or any of them, shall release any Grantor from any obligation, except
a release or discharge executed in writing by Agent in accordance with the
provisions of the Credit Agreement. Notwithstanding the foregoing, upon any sale
or transfer of any item of Collateral of any Grantor permitted under the Credit
Agreement, the Security Interest of Agent in such Collateral will be
automatically released, and such sale or transfer of such item of Collateral
shall be free and clear of the Security Interest of Agent, without requirement
for consent or approval from the Lenders or the Agent and the Agent will, at
such Grantor’s expense, execute and deliver to such Grantor such documents as
such Grantor shall reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted by this Agreement.
Agent shall not by any act, delay, omission or otherwise, be deemed to have
waived any of its rights or remedies hereunder, unless such waiver is in writing
and signed by Agent and then only to the extent therein set forth. A waiver by
Agent of any right or remedy on any occasion shall not be construed as a bar to
the exercise of any such right or remedy which Agent would otherwise have had on
any other occasion.

(b)    If any member of the Lender Group or any Bank Product Provider repays,
refunds, restores, or returns in whole or in part, any payment or property
(including any proceeds of Collateral) previously paid or transferred to such
member of the Lender Group or such Bank Product Provider in full or partial
satisfaction of any Secured Obligation or on account of any other obligation
of any Loan Party under any Loan Document or any Bank Product Agreement, because
the payment, transfer, or the incurrence of the obligation so satisfied is
asserted or declared to be void, voidable, or otherwise recoverable under any
law relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent transfers, preferences, or other voidable or
recoverable obligations or transfers

 

23



--------------------------------------------------------------------------------

(each, a “Voidable Transfer”), or because such member of the Lender Group or
Bank Product Provider elects to do so on the reasonable advice of its counsel in
connection with a claim that the payment, transfer, or incurrence is or may be a
Voidable Transfer, then, as to any such Voidable Transfer, or the amount thereof
that such member of the Lender Group or Bank Product Provider elects to repay,
restore, or return (including pursuant to a settlement of any claim in respect
thereof), and as to all reasonable costs, expenses, and attorneys’ fees of such
member of the Lender Group or Bank Product Provider related thereto, (i) the
liability of the Loan Parties with respect to the amount or property paid,
refunded, restored, or returned will automatically and immediately be revived,
reinstated, and restored and will exist, and (ii) Agent’s Liens securing such
liability shall be effective, revived, and remain in full force and effect, in
each case, as fully as if such Voidable Transfer had never been made. If, prior
to any of the foregoing, (A) Agent’s Liens shall have been released or
terminated, or (B) any provision of this Agreement shall have been terminated
or cancelled, Agent’s Liens, or such provision of this Agreement, shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligation of any Loan Party in respect of such liability
or any Collateral securing such liability.

24.    Survival. All representations and warranties made by the Grantors in this
Agreement and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that Agent, Issuing Lender, or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any loan or any fee or any other amount payable
under the Credit Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.

25.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a)    THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES
ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH GRANTOR AND AGENT WAIVE, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 25(b).

(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH GRANTOR AND AGENT
HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE

 

24



--------------------------------------------------------------------------------

TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A “CLAIM”).
EACH GRANTOR AND AGENT REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

(d)    EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY GRANTOR
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(e)    NO CLAIM MAY BE MADE BY ANY GRANTOR AGAINST THE AGENT, THE SWING LENDER,
ANY OTHER LENDER, ISSUING LENDER, OR THE UNDERLYING ISSUER, OR ANY AFFILIATE,
DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT
OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR
ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION HEREWITH, AND EACH GRANTOR
HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES,
WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS
FAVOR.

(f)    IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN SECTION 25(c) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

(i) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

(ii) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN

 

25



--------------------------------------------------------------------------------

CLAUSES (A) THROUGH (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES NOT WAIVE THE
RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING PURSUANT TO THIS
AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

(iii) UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN TEN DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE APPOINTED TO SIT
WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF THE REFEREE, THE
COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.

(iv) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER; PROVIDED, THAT SUCH COSTS, ALONG WITH THE REFEREE’S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

(v) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.

(vi) THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED TO
ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

(vii) THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT.

 

26



--------------------------------------------------------------------------------

26.    New Subsidiaries. Pursuant to Section 5.11 of the Credit Agreement,
certain Subsidiaries (whether by acquisition or creation) of any Grantor are
required to enter into this Agreement by executing and delivering in favor of
Agent a Joinder to this Agreement in substantially the form of Annex 1. Upon the
execution and delivery of Annex 1 by any such new Subsidiary, such Subsidiary
shall become a Guarantor and/or Grantor hereunder with the same force and effect
as if originally named as a Guarantor and/or Grantor herein. The execution and
delivery of any instrument adding an additional Guarantor or Grantor as a party
to this Agreement shall not require the consent of any Guarantor or Grantor
hereunder. The rights and obligations of each Guarantor and Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor or Grantor hereunder.

27.    Agent. Each reference herein to any right granted to, benefit conferred
upon or power exercisable by the “Agent” shall be a reference to Agent, for the
benefit of each member of the Lender Group and each of the Bank Product
Providers.

28.    Miscellaneous.

(a)    This Agreement is a Loan Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

(b)    Any provision of this Agreement which is prohibited or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof in that jurisdiction or
affecting the validity or enforceability of such provision in any other
jurisdiction. Each provision of this Agreement shall be severable from every
other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.

(c)    Headings and numbers have been set forth herein for convenience only.
Unless the contrary is compelled by the context, everything contained in each
Section applies equally to this entire Agreement.

(d)    Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any member of the Lender Group, any Bank Product Provider, or
any Grantor, whether under any rule of construction or otherwise. This Agreement
has been reviewed by all parties and shall be construed and interpreted
according to the ordinary meaning of the words used so as to accomplish fairly
the purposes and intentions of all parties hereto.

[Signature pages follow]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.

“Grantors”

 

INFINERA CORPORATION, a Delaware Corporation     CORIANT NORTH AMERICA, LLC , a
Delaware limited liability company

By:   /s/ Brad Feller     By:   /s/ Brad Feller Name:   Brad Feller     Name:  
Brad Feller Title:   Chief Financial Officer     Title:   Chief Financial
Officer, Treasurer and Secretary

 

CORIANT OPERATIONS, INC., a Delaware Corporation     CORIANT AMERICA, INC., a
Delaware Corporation

By:   /s/ Brad Feller     By:   /s/ David L. Teichmann Name:   Brad Feller    
Name:   David L. Teichmann Title:   Chief Financial Officer, Treasurer and
Secretary     Title:   Vice President

 

CORIANT (USA) INC., a Delaware Corporation    

By:   /s/ Brad Feller    

        

  Name:   Brad Feller       Title:   Chief Financial Officer and Secretary      

[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

“Agent”

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association

By:   /s/ Minna Lee Name:   Minna Lee   Its Authorized Signatory

[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

ANNEX 1 TO GUARANTY AND SECURITY AGREEMENT

FORM OF JOINDER

Joinder No. ____ (this “Joinder”), dated as of ____________ 20___, to the
Guaranty and Security Agreement, dated as of August [__], 2019 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Guaranty
and Security Agreement”), by and among each of the parties listed on the
signature pages thereto and those additional entities that thereafter become
parties thereto (collectively, jointly and severally, “Grantors” and each,
individually, a “Grantor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, in its capacity as administrative agent for each
member of the Lender Group and the Bank Product Providers (in such capacity,
together with its successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement, dated as of August [__],
2019 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among Infinera Corporation, a Delaware
corporation (“Infinera”), the Subsidiaries of Infinera identified on the
signature pages thereof as “Borrowers”, and those additional entities that
hereafter become parties thereto as Borrowers in accordance with the terms
thereof by executing the form of Joinder attached thereto as Exhibit J-1 (each,
a “Borrower” and individually and collectively, jointly and severally, the
“Borrowers”), the lenders identified on the signature pages thereof (each of
such lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender” and, collectively, the “Lenders”), and Agent, the
Lender Group has agreed to make certain financial accommodations available to
Borrowers from time to time pursuant to the terms and conditions thereof;

WHEREAS, initially capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Guaranty and
Security Agreement or, if not defined therein, in the Credit Agreement, and this
Joinder shall be subject to the rules of construction set forth in Section 1(b)
of the Guaranty and Security Agreement, which rules of construction are
incorporated herein by this reference, mutatis mutandis;

WHEREAS, Grantors have entered into the Guaranty and Security Agreement in order
to induce the Lender Group and the Bank Product Providers to make certain
financial accommodations to Borrowers as provided for in the Credit Agreement,
the other Loan Documents, and the Bank Product Agreements;

WHEREAS, pursuant to Section 5.11 of the Credit Agreement and Section 26 of the
Guaranty and Security Agreement, certain Subsidiaries of the Loan Parties, must
execute and deliver certain Loan Documents, including the Guaranty and Security
Agreement, and the joinder to the Guaranty and Security Agreement by the
undersigned new Grantor or Grantors (collectively, the “New Grantors”) may be
accomplished by the execution of this Joinder in favor of Agent, for the benefit
of the Lender Group and the Bank Product Providers; and

WHEREAS, each New Grantor (a) is [an Affiliate] [a Subsidiary] of Infinera and,
as such, will benefit by virtue of the financial accommodations extended to
Borrowers by the Lender Group or the Bank Product Providers, and (b) by becoming
a Grantor will benefit from certain rights granted to the Grantors pursuant to
the terms of the Loan Documents and the Bank Product Agreements.



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:

1.    In accordance with Section 26 of the Guaranty and Security Agreement, each
New Grantor, by its signature below, becomes a “Grantor” [and “Guarantor”]1
under the Guaranty and Security Agreement with the same force and effect as if
originally named therein as a “Grantor” [and “Guarantor”] and each New Grantor
hereby (a) agrees to all of the terms and provisions of the Guaranty and
Security Agreement applicable to it as a “Grantor” [or “Guarantor”] thereunder,
and (b) represents and warrants that the representations and warranties made by
it as a “Grantor” [or “Guarantor”] thereunder are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that are already qualified or
modified by materiality in the text thereof) on and as of the date hereof. In
furtherance of the foregoing, each New Grantor hereby [(i) jointly and severally
unconditionally and irrevocably guarantees as a primary obligor and not merely
as a surety the full and prompt payment when due, whether upon maturity,
acceleration, or otherwise, of all of the Guarantied Obligations, and (ii)]
unconditionally grants, assigns, and pledges to Agent, for the benefit of the
Lender Group and the Bank Product Providers, to secure the Secured Obligations,
a continuing security interest in and to all of such New Grantor’s right, title
and interest in and to the Collateral (as defined in Section 3 of the Guaranty
and Security Agreement). Each reference to a “Grantor” [or “Guarantor”] in the
Guaranty and Security Agreement shall be deemed to include each New Grantor. The
Guaranty and Security Agreement is incorporated herein by reference.

2.    Schedule 1, “Name; Chief Executive Office; Tax Identification Numbers and
Organizational Numbers”, Schedule 2, “Deposit Accounts and Securities Accounts”,
Schedule 3, “Controlled Account Banks”, Schedule 4, “List of Uniform Commercial
Code Filing Jurisdictions”, and Schedule 5, “Commercial Tort Claims” attached
hereto supplement Schedule 1, Schedule 2, Schedule 3, Schedule 4, and Schedule 5
respectively, to the Security Agreement Disclosure Letter and shall be deemed a
part thereof for all purposes of the Guaranty and Security Agreement.

3.    Each New Grantor authorizes Agent at any time and from time to time to
file, transmit, or communicate, as applicable, financing statements and
amendments thereto (a) describing the Collateral as “all personal property of
debtor” or “all assets of debtor” or words of similar effect, (b) describing the
Collateral as being of equal or lesser scope or with greater detail, or (c) that
contain any information required by part 5 of Article 9 of the Code for the
sufficiency or filing office acceptance. Each New Grantor also hereby ratifies
any and all financing statements or amendments previously filed by Agent in any
jurisdiction in connection with the Loan Documents.

4.    Each New Grantor represents and warrants to Agent, the Lender Group and
the Bank Product Providers that this Joinder has been duly executed and
delivered by such New Grantor and constitutes its legal, valid, and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium, or other similar laws affecting creditors’
rights generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

5.    This Joinder is a Loan Document. This Joinder may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Joinder. Delivery of an executed counterpart of this Joinder by telefacsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Joinder. Any party
delivering an executed counterpart of this Joinder by telefacsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Joinder but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Joinder.

 

1 

NTD: if new Grantor is a Borrower, provision may not be included.



--------------------------------------------------------------------------------

6.    The Guaranty and Security Agreement, as supplemented hereby, shall remain
in full force and effect.

7.    THIS JOINDER SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW
AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 25 OF
THE GUARANTY AND SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN
BY THIS REFERENCE, MUTATIS MUTANDIS.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Guaranty
and Security Agreement to be executed and delivered as of the day and year first
above written.

 

NEW GRANTORS:     [NAME OF NEW GRANTOR]       By:           Name:          
Title:         [NAME OF NEW GRANTOR]       By:           Name:           Title:
    AGENT:     WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association       By:           Name:            

Its Authorized Signatory